 Case 1:13-cv-03664-RBK Document 82 Filed 10/15/19 Page 1 of 2 PageID: 1212



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DRITAN DUKA,                              :
                                          :
            Petitioner,                   :   Civ. No. 13-3664 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   ORDER
                                          :
            Respondent.                   :
_________________________________________ :

       Petitioner is proceeding with a motion to vacate, set aside or correct his sentence pursuant

to 28 U.S.C. § 2255. The United States Court of Appeals for the Third Circuit has remanded this

matter back to this Court for consideration of petitioner’s filing dated June 27, 2016. (See ECF

No. 60).

       Accordingly, IT IS this 7th day of October, 2019,

       ORDERED that the Clerk shall reopen this case; and it is further

       ORDERED that respondent shall file a full and complete answer to petitioner’s motion to

vacate (ECF No. 60) within forty-five (45) days of the entry of this Order; and it is further

       ORDERED that respondent shall raise by way of its answer any appropriate defenses that

it wishes to have the Court consider, including, with respect to the asserted defenses, relevant

legal arguments with citations to appropriate legal authority; and it is further

       ORDERED that the answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts or recordings of any proceedings, including all documentation

that may be material to the questions raised in the motion, however, in lieu of providing certified

copies, the government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further
 Case 1:13-cv-03664-RBK Document 82 Filed 10/15/19 Page 2 of 2 PageID: 1213



        ORDERED that petitioner may file and serve a reply in support of his motion within

thirty (30) days after the answer is filed.




                                                   s/Robert B. Kugler
                                                   ROBERT B. KUGLER
                                                   United States District Judge




                                               2
